UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4972


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ANA RODRIGUEZ,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan,
Chief District Judge. (4:10-cr-00025-FL-1)


Submitted:   May 31, 2011                  Decided:   June 22, 2011


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P.
May-Parker,   Kristine   L.   Fritz,  Assistant   United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ana Rodriguez appeals from her eighteen-month sentence

imposed upon revocation of her supervised release.                                  On appeal,

she asserts that her sentence is procedurally and substantively

unreasonable.       We affirm.

            Rodriguez contends that her sentence was procedurally

unreasonable     for     three      reasons.         First,          she   argues    that   the

court did not provide sufficient reasoning for its sentence.

Second, she maintains that the court relied on a nonmandatory

Guidelines      policy      statement       to       run       the     violation      sentence

consecutive to the sentence on new criminal conduct alleged in a

separate     North     Carolina         indictment.              And       third,    Rodriguez

asserts that the court improperly used the revocation sentence

to punish her for the new criminal conduct.                                  Rodriguez also

states on appeal that the sentence imposed exceeded a term of

imprisonment      sufficient         but    not          greater      than    necessary      to

achieve the purposes of sentencing.

            A   sentence          imposed      after       revocation         of    supervised

release    should      be   affirmed        if      it    is    within       the    applicable

statutory    maximum        and    is    not       plainly      unreasonable.           United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                      In

making this determination, the court first considers whether the

sentence is unreasonable.                Id. at 438.             “This initial inquiry

takes a more deferential appellate posture concerning issues of

                                               2
fact and the exercise of discretion than reasonableness review

for guidelines sentences.”                  United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007).                     In making its review, the court

“follow[s]          generally           the            procedural          and      substantive

considerations that [are] employ[ed] in [the] review of original

sentences, . . . with some necessary modifications to take into

account     the     unique    nature          of       supervised      release       revocation

sentences.”        Crudup, 461 F.3d at 438-39.

              A    sentence       imposed          upon       revocation     of     release      is

procedurally        reasonable         if   the        district      court       considered      the

Chapter     Seven    policy       statements            and    the   18    U.S.C.       §    3553(a)

(2006) factors that it is permitted to consider.                                  See 18 U.S.C.

§   3583(e)       (2006);    Crudup,        461        F.3d    at    438-40.        A       sentence

imposed upon revocation of release is substantively reasonable

if the district court stated a proper basis for concluding that

the defendant should receive the sentence imposed, up to the

statutory maximum.           Crudup, 461 F.3d at 440.                      A reviewing court

should affirm if the sentence is not unreasonable.                                  Id. at 439.

Only   if     a    sentence       is    found          procedurally        or     substantively

unreasonable        will    the    court       “decide         whether      the    sentence      is

plainly unreasonable.”             Id.        “[T]he court ultimately has broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.”                           Id.



                                                   3
              When        imposing       sentence,             the        district       court       must

provide individualized reasoning:

      The sentencing judge should set forth enough to
      satisfy the appellate court that he has considered the
      parties’ arguments and has a reasoned basis for
      exercising his own legal decisionmaking authority. . .
      .   Where the defendant . . . presents nonfrivolous
      reasons for imposing a different sentence than that
      set forth in the advisory Guidelines, a district judge
      should address the party’s arguments and explain why
      he has rejected those arguments.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                           The

Carter rationale applies to revocation hearings; however, “[a]

court   need    not        be    as    detailed          or    specific          when    imposing       a

revocation      sentence          as     it     must          be        when    imposing       a     post

conviction sentence.”                 United States v. Thompson, 595 F.3d 544,

547 (4th Cir. 2010).

              Here,        the     district             court           considered       Rodriguez’s

argument for a concurrent sentence and rejected it.                                         The court

noted   that        the     decision           to       run        the     revocation          sentence

concurrently         or    consecutively            to        the       sentence      for      the    new

criminal     conduct        was       within    its       discretion            and     that    it    was

exercising     its        discretion       to       impose          a    consecutive        sentence.

There   is     no     error       on     this       basis.               The    court       explicitly

considered the Guidelines range and the § 3553 factors that it

was permitted to consider.                     Although Rodriguez argues that her

sentence punishes her for the new criminal conduct alleged in

the   North    Carolina           indictment,           the        court       did    not    make     any

                                                    4
statements in this regard.                This speculative argument does not

support a procedural sentencing error.                       As such, we conclude

that Rodriguez’s sentence was procedurally reasonable.

             We    next     turn   to     the   substantive     reasonableness      of

Rodriguez’s sentence.              Given the court’s broad discretion, we

conclude that the reasons stated were substantively sufficient.

The court rejected Rodriguez’s request for a concurrent sentence

after hearing          argument    and    considering    Rodriguez’s      concession

that she continued the cigarette trafficking conspiracy while on

supervised    release.            Thus,    imposition    of    the   eighteen-month

sentence for Rodriguez’s violation of supervised release was not

an abuse of discretion.

             Moreover,        Rodriguez         faces    a     heavy     burden     in

challenging her sentence.               Even if she could establish that her

sentence was unreasonable, she would still need to show that it

was plainly unreasonable.               A sentence is “plainly unreasonable”

if it “run[s] afoul of clearly settled law.”                    Thompson, 595 F.3d

at 548.      Rodriguez has not cited clearly settled law that was

violated by the district court’s sentence, and the record does

not reveal any such obvious error.

             We        therefore     affirm     the     sentence       imposed    upon

revocation        of    supervised       release.       We    dispense    with    oral

argument because the facts and legal contentions are adequately



                                            5
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  6